Lundberg Stratton, J.,
concurring in part and dissenting in part.
{¶ 20} I respectfully dissent from the majority’s decision to reverse the BTA’s ruling that allowed exemption of the bobtail tanks. Moulton distributes liquid propane gas to residential and commercial customers. Moulton pumps the product from bulk tanks into what are called “bobtail tanks,” i.e., tanks affixed to vehicle chassis that are used to deliver the product to customers. The truck *52chassis are separate components that are not at issue. I agree with the BTA’s conclusion that the bobtail tanks are “packages” within the meaning of R.C. 5739.02(B)(15). Therefore, I would affirm the BTA’s decision.
{¶ 21} In order for these tanks to be exempt, they must meet the definition of “packages” in R.C. 5739.02(B)(15). Custom Beverage Packers, Inc. v. Kosydar (1973), 33 Ohio St.2d 68, 73, 62 O.O.2d 417, 294 N.E.2d 672. The statute lists obvious examples such as bags, baskets, cartons, boxes, cans and wrappings, in addition to the catchall of “other similar devices and containers.” This court has described packages as “items which circumscribe and contain whatever is packaged” and that “restrain movement of the packaged object in more than one plane of direction.” Id. The “function of a package is to contain a product for shipping or handling.” Newfield Publications, Inc. v. Tracy (1999), 87 Ohio St.3d 150, 153, 718 N.E.2d 420. The bobtail tanks at issue certainly fit within these descriptions; they circumscribe the propane, restrain its movement in more than one plane of direction, and contain it for shipping.
{¶ 22} I liken this case to AGA Gas, Inc. v. Limbach (Aug. 21, 1987), BTA No. 85-E-117, a case upon which the BTA relied. AGA manufactured and sold various gases, including some in liquid form. Depending upon the needs of the customer, AGA put the gas into containers known as cylinders, banks, tubes, or pipelines for transporting it to the customer. The BTA concluded that these specialized containers were packages within the meaning of R.C. 5739.02(B)(15) and should be exempt from taxation. I agree with the board’s reasoning.
{¶ 23} In LAI Properties, Inc. v. Tracy (Feb. 9, 1996), BTA No. 94-M-293, the BTA compared cylinders attached to trailers that LAI used to transport gases to its customers to the tax-exempt containers used by AGA. In LAI, the BTA distinguished Southwestern Portland Cement Co. v. Lindley (1981), 67 Ohio St.2d 417, 21 O.O.3d 261, 424 N.E.2d 304, in which this court refused to exempt equipment used to convey wet cement from trucks to railroad cars. The court rejected the taxpayer’s argument that trucks and railroad cars were packages.
{¶ 24} Here, the BTA compared this case to the facts in AGA and LAI and distinguished this case from Southwestern Portland Cement. Nevertheless, the majority ignores the BTA’s analysis and compares Moulton’s bobtail tanks used to contain liquid gas to trucks or railroad ears. I do not agree.
{¶ 25} I would find that the bobtail tanks are packages within the meaning of R.C. 5739.02(B)(15) because they are used to contain Moulton’s liquid propane gas for shipment. The bobtail tanks restrain the movement of the gas in more than one plane of direction. They are similar in nature to the containers used by AGA and LAI to hold gases for shipment, and they are unlike the trucks and railroad cars in Southwestern Portland Cement that this court deemed merely conveyance items that are not exempt.
Rob C. Wiesenmayer II, R.C. Wiesenmayer and Courtney W. Burton, for appellee and cross-appellant.
Betty D. Montgomery, Attorney General, and Richard C. Farrin, Assistant Attorney General, for appellant and cross-appellee.
Means, Bichimer, Burkholder & Baker Co., L.P.A., Craig D. Leister and Rachel A. Leier, for amicus curiae Ohio Propane Gas Association, in support of appellee and cross-appellant.
{¶ 26} Therefore, I respectfully dissent from the majority’s decision to reverse the BTA’s ruling that allowed exemption of the bobtail tanks.
Pfeifer, J., concurs in the foregoing opinion.